—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 28, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 2 Vi to IV2 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution, and giving it the benefit of every reasonable inference (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of robbery in the second degree. Further, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses, including those that arose from testimony concerning defendant’s use of force in a contemporaneous effort to retain stolen goods (see, e.g., People v White, 160 AD2d 970, lv denied 76 NY2d 798), were properly placed before the jury and we find no reason on the record before us to disturb its determination. Concur— Ellerin, J. P., Rubin, Nardelli and Williams, JJ.